Walker, J.
This was an action brought in the District Court, on two bills of exchange, the one drawn and the other accepted by the defendant Harrell. The defendant set up by way of reconvention an account, regularly itemized, and the pleading was sufficient, under Article 3444, to have entitled the defendant to offer evidence in support of his plea.
There appears to have been some evidence admitted by the court to go before the jury, which tended to prove that the parties had, previous to the commencement of the suit, submitted their matters in controversy to arbitration, but this evidence did not establish an arbitration binding in law upon either of the parties, and the defendant was not estopped nor precluded from offering evidence in support of his offsets. In this view of the law the court erred in the refusal to admit the defendant’s *260evidence, and in refusing the charge as asked by the defendant. There was error in overruling the motion for a new trial.
The judgment is therefore reversed and the cause remanded.
Reversed and remanded.